Citation Nr: 1520624	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  06-27 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cancer of the larynx, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel






INTRODUCTION

The Veteran had active military service from December 1964 to August 1966.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  Jurisdiction of the appeal is with the RO in Detroit, Michigan.

A Board decision in October 2010 denied the Veteran's claim for service connection for cancer of the larynx, to include as secondary to herbicide exposure.  The Veteran thereafter appealed the Board's denial of his larynx cancer claim for service connection to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2011, the Court granted a Joint Motion for Remand.  In August 2011 the Board remanded the case for additional development in accordance with the Joint Motion.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  There is no confirmation of the Veteran's actual presence on the landmass of Vietnam or on any inland waterways, and the Veteran is not presumed to have exposure to herbicides.

2.  Cancer of the larynx was not present in service, manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to his service, to include exposure to herbicides.
CONCLUSION OF LAW

The criteria for service connection for cancer of the larynx are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in September 2005 and August 2006, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the August 2006 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records and service personnel records are associated with the claims file, as are VA medical records.

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the disability on appeal and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim because the evidence of record contains sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that it is undisputed that the Veteran was first diagnosed with cancer of the larynx many years following service.  Further, the question of whether the Veteran was exposed to herbicides in Vietnam is a factual, not medical determination, so without the required proof of his exposure to herbicides in Vietnam, there necessarily is not confirmation of the factual event that would in turn enable a VA examiner to link these conditions to the Veteran's military service.  Moreover, even on a direct basis, since there is no competent medical evidence suggesting that the Veteran's cancer of the larynx may be the result of exposure to Agent Orange, an examination is not warranted on the basis that competent medical evidence indicates that the Veteran's cancer of the larynx may be related to exposure to Agent Orange during service.  Id.  

In an effort to further clarify the nature of the Veteran's service, the RO has contacted the National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSSRC), and the Defense Personnel Records Information Retrieval System (DPRIS).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In particular, in May 2014 a response concerning the USS Henry B. Wilson from the DPRIS.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as malignant tumors, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F. 3d 1168 (2008); VAOPGCPREC 27-97.

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  The evidence must specifically show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Cancer of the larynx is a disease deemed associated with herbicide exposure, under current VA regulations.  Cancer of the larynx shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Analysis

The Veteran asserts that he developed cancer of the larynx as a result of exposure to herbicides during service.  Records indicate that the Veteran was diagnosed with cancer of the larynx in 2004.

May 1966 and June 1966 service treatment records indicate that the Veteran complained of a sore throat and was diagnosed with a strep throat and viral pharyngitis.  The Veteran's service treatment records are silent for any complaints or findings of cancer of the larynx.

In an August 2006 statement the Veteran asserted that during service while working on a scaffold on the side of a ship, he fell into the waters of the Gulf of Tonkin, where he was exposed to Agent Orange residue.  The Veteran also asserts that through his service aboard the USS Henry B. Wilson, he was present on a ship that entered the inland water ways, or "brown waters" of Vietnam.

Service personnel records show that the Veteran's awards and decorations include the National Defense Service Medal.  The Veteran's military records, including his personnel records, however, do not establish that he served in Vietnam.  There is no indication that the Veteran's vessel USS Henry B. Wilson was ever in the brown waters of Vietnam during the period of the Veteran's service.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp (U. S. Navy and Coast Guard Ships in Vietnam, last updated December 2014).

The Board observes that other information also indicates that the Veteran's vessel the USS Henry B. Wilson was never ever in the brown waters of Vietnam during the Veteran's service.  In this regard, a May 2014 response from DPRIS indicated, in pertinent part, as follows:

The 1965 command history for the USS HENRY B. WILSON (DDG-7) is not maintained by the Naval History and Heritage Command (NHHC), Washington Navy Yard, Washington, D. C.  However, we have reviewed the 1964-1965 ships history submitted by the USS HENRY B.  WILSON.  The history reveals that the USS HENRY B. WILSON departed the Naval Station (NS) San Diego, California for a Western Pacific (WESTPAC) deployment on June 4, 1965, arriving at Subic Bay, Republic of the Philippines on June 21, 1965.  After completing her upkeep on July 13, 1965, the USS HENRY B. WILSON conducted operations in the Philippine Islands and off the coast of the Republic of Vietnam near DaNang from July 13-28, 1965.  On July 21, 1965 a Change of Command was held aboard the USS HENRY B. WILSON while she was at anchor in DaNang Harbor.  The ship conducted operations in the Gulf of Tonkin as Search and Rescue/Anti-Air Warfare (SAR/AAW) picket destroyer and affected a couple of rescues of downed airmen.  The ship was then in Subic Bay from September 2-18, 1965.  The USS HENRY B. WILSON conducted Naval Gunfire Support (NGFS) operations in DaNang Harbor and SAR/AAW picket destroyer duties from September 26 to October 31, 1965.  The USS HENRY B. WILSON returned to the NS San Diego, California on November 24, 1965.  We have also reviewed the deck logs for the dates provided in the July, August, September and October 1965 time period.  On July 19, 1965, the ship was underway from Subic Bay to her patrol station in the South China Sea, and anchored in DaNang harbor that day at 0808 hours and departed the anchorage the same day at 1348 hours.  The ship again anchored in DaNang harbor on July 21, 1965 from 0718 to 1846 hours.  On July 24, 1965, the ship was underway from DaNang to Hong Kong.  On July 31, 1965 the ship was underway from Hong Kong to return to the South China Sea and the SAR/AAW picket Station, where she remained until August 30, 1965 when she departed to return to Subic Bay.  On September 26, 1965, the ship departed Subic Bay for the South China Sea, anchoring in DaNang Harbor on September 27, 1965, at 1222 hours to conduct NGFS.  The ship departed that anchorage at 0500 hours on September 28, 1965, anchoring again in DaNang Harbor on September 29, 1965 at 0833 hours, departing the same day at 1610 hours for the SAR/AAW Picket Station where she remained through October 31, 1965.  The history and deck logs do not document that the ship transited inland waterways, docked or that personnel went ashore in the Republic of Vietnam.

In sum, any assertion that the Veteran's vessel served in the brown waters of Vietnam during the Veteran's period of service is not backed by any findings from the NPRC or DPRIS.

Based on the foregoing, the Board finds that the most competent and credible evidence does not support the conclusion that the Veteran physically entered or set foot in Vietnam or traveled on the inland waterways.  As such, the Veteran is not entitled to a presumption of exposure to herbicides.

As for actual exposure to herbicides, the Veteran contends only that he believes he was exposed to herbicides when he fell into the water and worked on airplanes.  There is no evidence that supports a finding that the Veteran was in fact exposed to herbicides.  The Board therefore concludes that he was not exposed to herbicides in service.  

Given that the Veteran was not exposed to herbicides, service connection for cancer of the larynx on an exposure to herbicides basis is not warranted.

The Board next finds that the Veteran did not sustain an injury or disease of the larynx in service, and did not experience chronic symptoms of the larynx in service.  The service treatment records do not show treatment for or symptoms consistent with cancer of the larynx, and the Veteran has also not provided statements or any testimony of chronic symptoms in service.

The Board further finds that the evidence shows that symptoms of larynx cancer were not continuous after service separation, and did not manifest until many years after service separation.  Instead, the record reflects that the Veteran's cancer of the larynx was initially diagnosed decades after service.  Furthermore, as there is no evidence of cancer of the larynx, including to a compensable degree, within a year of the Veteran's separation from service, the presumptive provisions for chronic disability of larynx cancer manifesting within one year of service do not apply.  Because the Veteran's cancer of the larynx manifested years after service rather than during the first post-service year, service connection for cancer of the larynx on a presumptive basis as a chronic disability is not warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed cancer of the larynx is not etiologically related to service.  There is no competent evidence of a nexus between cancer of the larynx and service; indeed, there is not in-service injury, disease, or event, including the claimed herbicide exposure, to which currently diagnosed cancer of the larynx could be related to service by medical opinion.

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to say that any symptoms he may have experienced in service were of a chronic nature to which cancer of the larynx may be attributed.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for cancer of the larynx, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for cancer of the larynx is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


